Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 8, 2020

                                           No. 04-19-00890-CR

                                     IN RE Benjamin ESCOBEDO

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On December 27, 2019, relator filed a petition for writ of mandamus. After considering
the petition, this court concludes relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 8, 2020.




                                                                    _____________________________
                                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2016CR4634, styled The State of Texas v. Benjamin Escobedo, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.